
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1(d)


TRUST INDENTURE AND SECURITY AGREEMENT

Dated as of June 15, 2003

between

CSL LEASING INC.

and

WILMINGTON TRUST COMPANY, AS INDENTURE TRUSTEE

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
 
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   2  
SECTION 1.1.
Definitions
 
2
ARTICLE II
 
THE NOTES
 
2  
SECTION 2.1.
Issuance of Series A Notes; Limitation of Principal Amount, Interest Rate and
Maturity Date
 
2   SECTION 2.2. Issuance of Series B Notes; Limitation of Principal Amount,
Interest Rate and Maturity Date   3   SECTION 2.3. Denominations; Execution of
Notes; Certificate of Authentication   3   SECTION 2.4. Payment of the Notes   4
  SECTION 2.5. The Register   4   SECTION 2.6. Exchanges of Notes   4   SECTION
2.7. Transfers; Assignments and Pledges of Notes   5   SECTION 2.8. The New
Notes   5   SECTION 2.9. Cancellation of Notes   6   SECTION 2.10. Indenture
Trustee as Agent   6   SECTION 2.11. Ownership   6
ARTICLE III
 
APPLICATION OF RENT
 
6
ARTICLE IV
 
COVENANTS OF THE LESSOR
 
7  
SECTION 4.1.
Warranty of Title
 
7   SECTION 4.2. Payment of Principal, Make-Whole Amount and Interest   7  
SECTION 4.3. [Intentionally Reserved]   7   SECTION 4.4. [Intentionally
Reserved]   7   SECTION 4.5. [Intentionally Reserved]   7   SECTION 4.6.
Repurchase of Notes   7
ARTICLE V
 
RELEASE OF PROPERTIES
 
7  
SECTION 5.1.
Release of Properties
 
7
ARTICLE VI
 
REPAYMENT AND PREPAYMENT OF NOTES
 
8  
SECTION 6.1.
Repayments and Prepayments and Manner Thereof
 
8   SECTION 6.2. Scheduled Repayment   8   SECTION 6.3. Prepayment Regarding an
Event of Loss   8   SECTION 6.4. Prepayment from Purchase Payments by the Lessee
  8   SECTION 6.5. [Intentionally Reserved]   8   SECTION 6.6. [Intentionally
Reserved]   8   SECTION 6.7. Allocation of Partial Prepayments   8
ARTICLE VII
 
INDENTURE EVENTS OF DEFAULT AND REMEDIES
 
9  
SECTION 7.1.
Definition of Indenture Event of Default; Acceleration of Maturity
 
9   SECTION 7.2. Completed Default; Acceleration of Maturity   10   SECTION 7.3.
Suits for Enforcement; Power of Sale   10   SECTION 7.4. [Intentionally
Reserved]   11            


i

--------------------------------------------------------------------------------

  SECTION 7.5. Foreclosure and Sale of Properties   11   SECTION 7.6.
Adjournment of Sale   11   SECTION 7.7. Indenture Trustee May Execute
Conveyances and Deliver Possession; Sale a Bar   11   SECTION 7.8. Receipt
Sufficient Discharge for Purchaser   12   SECTION 7.9. Sale to Accelerate Notes
  12   SECTION 7.10. Application of Proceeds of Sale   12   SECTION 7.11.
Purchase of Properties   12   SECTION 7.12. Indenture Trustee Entitled to
Appointment of Receiver   12   SECTION 7.13. Indenture Trustee May Enforce
Rights Without Notes   13   SECTION 7.14. Notice of Event of Default; Waiver;
Rescission   13   SECTION 7.15. Limitation on Purchasers' Right to Sue   13  
SECTION 7.16. Remedies Cumulative   14   SECTION 7.17. Delay or Omission Not a
Waiver   14   SECTION 7.18. Waiver of Extension; Appraisement, Stay, Laws   14  
SECTION 7.19. Restoration of Positions   14   SECTION 7.20. [Intentionally
Reserved]   14   SECTION 7.21. Indenture Trustee May File Proofs of Claims   14
  SECTION 7.22. Remedies Subject to Provisions of Law   15
ARTICLE VIII
 
THE INDENTURE TRUSTEE
 
15  
SECTION 8.1.
Duties of Indenture Trustee
 
15   SECTION 8.2. Indenture Trustee's Liability   16   SECTION 8.3. No
Responsibility of Indenture Trustee for Recitals   17   SECTION 8.4. Certain
Limitations on Indenture Trustee's Rights to Compensation and Indemnification  
18   SECTION 8.5. Moneys Received by Indenture Trustee: Trust Funds—Segregation
  18   SECTION 8.6. Resignation of Indenture Trustee   18   SECTION 8.7. Removal
of Indenture Trustee   18   SECTION 8.8. Appointment of Successor Indenture
Trustee   19   SECTION 8.9. Succession of Successor Indenture Trustee   19  
SECTION 8.10. Eligibility of Indenture Trustee   19   SECTION 8.11. Successor
Indenture Trustee by Merger   19   SECTION 8.12. Co-Indenture Trustee   19
ARTICLE IX
 
WAIVERS; SUPPLEMENTAL INDENTURES
 
21  
SECTION 9.1.
Waivers and Consents by Purchasers; Supplemental Indentures
 
21   SECTION 9.2. Notice of Supplemental Indenture   21   SECTION 9.3. Opinion
of Counsel Conclusive as to Supplemental Indenture   22
ARTICLE X
 
ACTION BY PURCHASERS
 
22  
SECTION 10.1.
Evidence of Action by Purchasers
 
22   SECTION 10.2. Purchasers' Execution of Instruments; Proof of Holdings   22
ARTICLE XI
 
DISCHARGE OF INDENTURE; ETC
 
22  
SECTION 11.1.
Discharge
 
22   SECTION 11.2. Indenture Trustee's Retention of Moneys Deposited for Payment
of Notes   23   SECTION 11.3. Estoppel Certificates   23            

ii

--------------------------------------------------------------------------------


ARTICLE XII
 
[INTENTIONALLY RESERVED]
 
23
ARTICLE XIII
 
MISCELLANEOUS PROVISIONS
 
23  
SECTION 13.1.
Recapture
 
23   SECTION 13.2. Indenture for Benefit of Parties Hereto   24   SECTION 13.3.
Severability   24   SECTION 13.4. Basis of Opinions of Counsel and Certificates
  24   SECTION 13.5. Addresses for Notices and Demands   24   SECTION 13.6.
Successors and Assigns   24   SECTION 13.7. Counterparts; Descriptive Headings  
25   SECTION 13.8. Limitations of Liability   25   SECTION 13.9. Governing Law  
25

iii

--------------------------------------------------------------------------------




TRUST INDENTURE AND SECURITY AGREEMENT


        THIS TRUST INDENTURE AND SECURITY AGREEMENT dated as of June 15, 2003
(as amended, amended and restated, supplemented or otherwise modified from time
to time, this "Indenture"), between CSL LEASING INC., a Delaware corporation
(the "Lessor"), and WILMINGTON TRUST COMPANY, a Delaware banking corporation
(the "Indenture Trustee").

        WHEREAS, pursuant to the terms of the Participation Agreement dated as
of June 15, 2003 (the "Participation Agreement") among the Lessor, the Indenture
Trustee, Sabre Inc., as Lessee, Sabre Holdings Corporation, as Lessee Guarantor
and the Institutional Investors named on Schedule II thereto, and the Deed and
Bill of Sale delivered pursuant thereto, the Lessor has purchased all right,
title and interest in and to the Properties;

        WHEREAS, the Lessor has the power and proposes to issue its (i) 5.37%
Senior Secured Notes, Series A due June 26, 2013 (the "Series A Notes") and
(ii) 5.37% Senior Secured Notes, Series B due June 26, 2013 (the "Series B
Notes" and, together with the Series A Notes, the "Notes") under and secured by
this Indenture and to secure the Notes and to provide for their authentication
and delivery by the Indenture Trustee, the Lessor has duly authorized the
execution and delivery of this Indenture; and

        WHEREAS, the parties desire by this Indenture, among other things,
(i) to provide for the issuance by the Lessor of the Notes in accordance with
this Indenture and (ii) to provide for the assignment, mortgage and pledge by
the Lessor to the Indenture Trustee, as part of the Indenture Estate hereunder,
among other things, all of the Lessor's right, title and interest in and to the
Properties and the Operative Documents and the payments and other amounts
received hereunder or thereunder (other than Excepted Payments and Excepted
Rights and subject to the Shared Rights) in accordance with the terms hereof, as
security for, among other things, the Lessee's and the Lessor's obligations to
the Indenture Trustee and under the Operative Documents;

        WHEREAS, all things necessary to make the Notes, when executed by the
Lessor and authenticated and delivered by the Indenture Trustee hereunder, the
valid obligations of the Lessor, and to constitute this Indenture, together with
the other Security Documents, a valid pledge, assignment, security agreement and
contract for security of the Notes in accordance with the terms of this
Indenture, have been done or authorized;


GRANTING CLAUSE


        NOW, THEREFORE, in consideration of the Properties, the acceptance by
the Indenture Trustee of the trust created hereby, the purchase and acceptance
of the Notes by the Purchasers and of the sum of Ten Dollars and other good and
valuable consideration, receipt whereof upon the delivery of this Indenture the
Lessor hereby acknowledges, and in order to secure the equal and pro rata
payment of both the principal of and interest and Make-Whole Amount, if any, on
or in respect of the Notes according to the terms thereof and all other amounts
due and owing to the Indenture Trustee and the Purchasers under this Indenture,
the Notes and the other Operative Documents and the performance and observance
of all covenants, terms and conditions contained in this Indenture, the Notes
and the other Operative Documents and the payment of amounts owing to the
Indenture Trustee or the Purchasers under this Indenture, the Notes and the
other Operative Documents or the Notes and the performance and observance of all
covenants, terms and conditions of, and the payment of all amounts owing from,
the Lessee or the Lessor to or for the benefit of the Purchasers and/or the
Indenture Trustee under the Participation Agreement or in connection therewith
and to declare the terms and conditions upon and subject to which the Notes are
to be secured, the Lessor has executed and delivered this Indenture and certain
other agreements referred to herein to which it is a party, and has pledged, and
by these presents does pledge, unto the Indenture Trustee and to its successors
in the trust hereby created all of the Lessor's estate, right, title and
interest (other than Excepted Payments

1

--------------------------------------------------------------------------------


and Excepted Rights and subject to the Shared Rights) in, to and under any and
all of the Properties (and including any substitute or substitutes therefor or
replacement or replacements thereof as and to the extent required under this
Indenture or any of the other Security Documents and, the Operative Documents,
any and all monies and other properties delivered to the Indenture Trustee
hereunder and all income and proceeds from any of the foregoing), which together
with all of the benefits and rights of the Indenture Trustee and the Purchasers
arising by, through, under or on account of this Indenture, the Notes or any
other Security Document are hereinafter collectively called the "Indenture
Estate."

        SUBJECT, HOWEVER, to and excluding from the Indenture Estate any and all
Excepted Payments and Excepted Rights, and subject to the Shared Rights, and
provided that the Indenture Trustee shall apply all payments received by it with
respect to the Indenture Estate in accordance with Article VII of the
Participation Agreement.

        TO HAVE AND TO HOLD all and singular the Indenture Estate whether now
owned or held or hereafter acquired, unto the Indenture Trustee, its successors
in trust and assigns forever and for the uses and purposes and subject to the
terms and conditions set forth in this Indenture;

        IN TRUST, NEVERTHELESS, for the equal and ratable benefit and security
of the Notes from time to time Outstanding hereunder, without preference,
priority or distinction of any thereof over any other by reason of difference in
time of issuance, sale, authentication, delivery or otherwise (except as
otherwise provided in any Operative Document), and for the enforcement of the
payment of the principal of, Make-Whole Amount, if any, and interest on the
Notes in accordance with their terms, and all other sums payable by the Lessor
under this Indenture or any of the other Security Documents or by the Lessor
under the Participation Agreement and the observance and performance of the
provisions of this Indenture and the other Security Documents, all as herein
provided.

        IT IS HEREBY COVENANTED, DECLARED AND AGREED, that the Notes are to be
issued, authenticated, delivered by the Indenture Trustee and secured, and that
the Indenture Estate is to be held, dealt with and disposed of by the Indenture
Trustee, upon and subject to the provisions of this Indenture.

        IT IS HEREBY FURTHER COVENANTED, DECLARED AND AGREED, that all the Notes
are to be authenticated and delivered and the Indenture Estate is to be held and
applied by the Indenture Trustee, subject to the further covenants, conditions
and trusts hereinafter set forth, and the Lessor does hereby covenant and agree
to and with the Indenture Trustee, for the equal and proportionate benefit of
all of the Purchasers as follows:


ARTICLE I


DEFINITIONS


        SECTION 1.1. Definitions.    The capitalized terms used in this
Indenture (including the foregoing recitals) and not otherwise defined herein
shall have the respective meanings set forth in Appendix A to the Participation
Agreement and the rules of usage set forth in such Appendix A shall apply
hereto, in each case, unless the context shall otherwise require. As used in
this Indenture, the term "parties" means, collectively, the Lessor and the
Indenture Trustee.


ARTICLE II

THE NOTES


        SECTION 2.1. Issuance of Series A Notes; Limitation of Principal Amount,
Interest Rate and Maturity Date. (a) There is hereby created under this
Indenture a series of Notes entitled 5.37% Senior Secured Notes, Series A due
June 26, 2013, limited to $150,054,000 in aggregate principal amount (the
"Series A Notes"). The Series A Notes shall be issuable as fully registered
Notes in the form attached hereto as Exhibit A.

2

--------------------------------------------------------------------------------


        (b)   The Series A Notes shall be dated the date of issuance thereof,
shall bear interest on the unpaid principal amount thereof at the rate of 5.37%
per annum from such date (computed on the basis of a 360-day year of twelve
30-day months) and on overdue payments at the rate specified therein, and will
be expressed to mature as follows:

        (i)    semiannual installments of accrued and unpaid interest on the
26th day of June and December, commencing December 26, 2003, to and including
December 26, 2012; and

        (ii)   a final installment on June 26, 2013, in an amount equal to the
entire principal and interest remaining unpaid as of said date.

        (c)   The Series A Notes and the Indenture Trustee's certificate of
authentication to be borne by such Series A Notes shall be substantially in the
form set forth in Exhibit A hereto, and the Series A Notes may have such
letters, numbers or other marks of identification or designation and such
legends or endorsements thereon as the Lessor may deem appropriate and as are
not inconsistent with the provisions of this Indenture, or as may be required to
comply with any law or any rule or regulation made pursuant thereto, and in any
such event as are acceptable to the Purchasers. The Series A Notes shall be
registered in the name of each Purchaser or in the name of its nominee (as may
be requested by such Purchaser).

        SECTION 2.2. Issuance of Series B Notes; Limitation of Principal Amount,
Interest Rate and Maturity Date. (a) There is hereby created under this
Indenture a series of Notes entitled 5.37% Senior Secured Notes, Series B due
June 26, 2013 limited to $18,546,000 in aggregate principal amount (the
"Series B Notes"). The Series B Notes shall be issuable as fully registered
Notes in the form attached hereto as Exhibit B.

        (b)   The Series B Notes shall be dated the date of issuance thereof,
shall bear interest on the unpaid principal amount thereof at the rate of 5.37%
per annum from such date (computed on the basis of a 360-day year of twelve
30-day months) and on overdue payments at the rate specified therein, and will
be expressed to mature as follows:

        (i)    semiannual installments of accrued and unpaid interest on the
26th day of June and December, commencing December 26, 2003 to and including
December 26, 2012; and

        (ii)   a final installment on June 26, 2013, in an amount equal to the
entire principal and interest remaining unpaid as of said date.

        (c)   The Series B Notes and the Indenture Trustee's certificate of
authentication to be borne by such Series B Notes shall be substantially in the
form set forth in Exhibit B hereto, and the Series B Notes may have such
letters, numbers or other marks of identification or designation and such
legends or endorsements thereon as the Lessor may deem appropriate and as are
not inconsistent with the provisions of this Indenture, or as may be required to
comply with any law or any rule or regulation made pursuant thereto, and in any
such event as are acceptable to the Purchasers. The Series B Notes shall be
registered in the name of each Purchaser or in the name of its nominee (as may
be requested by such Purchaser).

        SECTION 2.3. Denominations; Execution of Notes; Certificate of
Authentication.    Each Note shall be in the denomination of at least $10,000 as
the Purchaser thereof shall request. The Notes shall be signed on behalf of the
Lessor by one of its Authorized Officers. In case any officer who shall have
signed any Note shall cease to be such officer before such Note shall have been
authenticated by the Indenture Trustee or delivered by the Lessor, such Note may
nevertheless be executed and delivered with the same force and effect as though
the Person or Persons who signed such Note had not ceased to be such officer of
the Lessor; and any Note may be signed on behalf of the Lessor by a Person who,
at the actual date of execution of such Note, shall be a proper officer of the
Lessor, although at the date of such Note, such Person was not then such officer
of the Lessor. Only such Notes as shall bear

3

--------------------------------------------------------------------------------


thereon a certificate of authentication substantially in the form set forth in
Annex 1 to Exhibit A or Exhibit B hereto, as applicable, shall be entitled to
the benefits of this Indenture or be valid or obligatory for any purpose. Such
certificate by the Indenture Trustee upon any Note executed by the Lessor shall
be conclusive evidence that the Note so authenticated has been duly
authenticated and delivered hereunder and that the registered holder thereof is
entitled to the benefits of this Indenture. The authentication by the Indenture
Trustee of any Note issued hereunder shall not be construed as a representation
or warranty by the Indenture Trustee as to the validity or security of this
Indenture or of such Note, and the Indenture Trustee shall in no respect be
liable or answerable for the use made of such Note or the proceeds thereof.

        SECTION 2.4. Payment of the Notes.    (a) The principal of, Make-Whole
Amount, if any, and interest on the Notes shall be payable at the principal
office of the Indenture Trustee, in lawful money of the United States.

        (b)   Notwithstanding the provisions of the preceding clause (a), if any
Institutional Investor is a holder of a Note or if any Note is registered in the
name of any Purchaser named in a written notice to the Indenture Trustee stating
that the provisions of this Section 2.4(b) shall apply (Schedule II to the
Participation Agreement constituting such notice for the original purchasers),
the Indenture Trustee shall make payment of interest on such Notes and shall
make payments or prepayments of the principal thereof, and Make-Whole Amount, if
any, promptly upon receipt thereof from the Lessee or the Lessor, but in any
event before 1:00 p.m. (New York time) on the date of receipt thereof if
received prior to 12:00 noon (New York time) on such date or, if received later
or in funds which are not immediately available, then promptly after funds have
been received by the Indenture Trustee in cash or in solvent credits
(immediately available funds) acceptable to it, by wire transfer in immediately
available federal reserve funds to such bank in the continental United States as
set forth in Schedule II to the Participation Agreement in the case of the
initial Purchasers or as shall be specified in writing to the Indenture Trustee
by any other Purchaser. All payments so made shall be valid and effectual to
satisfy and discharge the liability upon such Note to the extent of the sums so
paid. The Indenture Trustee is authorized to act in accordance with the
foregoing provisions and shall not be liable or responsible to any such
Purchaser or to the Lessor or to any other Person for any act or omission on the
part of the Lessor or such Purchaser in connection therewith.

        SECTION 2.5. The Register.    The Indenture Trustee shall keep at its
principal office a register for the registration and transfer of the Notes (the
"Register"). The names and addresses of each Purchaser, the transfers of the
Notes and the names and addresses of the transferees of the Notes shall be
registered in the Register.

SECTION 2.6. Exchanges of Notes.

        (a)   Any Purchaser may at any time surrender any Note at the principal
office of the Indenture Trustee in exchange for an equal aggregate principal
amount of new Notes but in any authorized denominations.

        (b)   All Notes presented or surrendered for exchange or transfer shall
be accompanied by a written instrument or instruments of assignment or transfer,
in form reasonably satisfactory to the Indenture Trustee, duly executed by the
applicable Purchaser or by its attorney duly authorized in writing. The Lessor
and the Indenture Trustee shall not be required to make a transfer or an
exchange of any Note for a period of ten days preceding any Scheduled Payment
Date with respect thereto.

        (c)   In case any Note shall become mutilated or be destroyed, lost or
stolen, the Lessor, upon the written request of the applicable Purchaser, shall
execute and the Indenture Trustee shall authenticate and deliver, a new Note in
exchange and substitution for the mutilated Note, or in lieu of and substitution
for the Note so destroyed, lost or stolen, which new Note shall be of the same
series and in a principal amount equal to the original principal amount of such
mutilated, destroyed, lost or stolen

4

--------------------------------------------------------------------------------

Note. In every case the applicant for a substituted Note shall furnish to the
Lessor and to the Indenture Trustee such security or indemnity as may be
reasonably required by them to save each of them harmless from all risks, and
the applicant shall also furnish to the Lessor and to the Indenture Trustee
evidence to their reasonable satisfaction of the destruction, loss or theft of
the applicant's Note and of the ownership thereof. In case any Note which has
matured or is about to mature shall become mutilated or be destroyed, lost or
stolen, the Lessor may, instead of issuing a substituted Note, pay or authorize
the payment of the same (without surrender thereof except in the case of a
mutilated Note), if the applicant for such payment shall furnish to the Lessor
and to the Indenture Trustee such security or indemnity as they may require to
save them harmless, and evidence to the reasonable satisfaction of the Lessor
and the Indenture Trustee of the destruction, loss or theft of such Note and of
the ownership thereof.

        If an Institutional Investor or its nominee or Affiliate is the owner of
any destroyed, lost or stolen Note, then the affidavit of its President, Vice
President, Assistant Vice President, Treasurer, Assistant Treasurer or any other
Person authorized to act on behalf of such Institutional Investor in form
reasonably satisfactory to the Lessor and the Indenture Trustee and setting
forth the fact of destruction, loss or theft and the Institutional Investor's
ownership of the Note at the time of such destruction, loss or theft, shall be
accepted as satisfactory evidence thereof and no indemnity shall be required as
a condition to execution and delivery of a new Note other than the written
agreement of the Institutional Investor, in form satisfactory to the Lessor and
the Indenture Trustee, to indemnify the Lessor and the Indenture Trustee.

        (d)   No notarial act shall be necessary for the transfer or exchange of
any Note pursuant to this Section 2.6 or Section 2.7, and the registered holder
of any Note issued as provided in this Section 2.6 or Section 2.7 shall be
entitled to any and all rights and privileges granted under this Indenture to a
Purchaser.

        (e)   Any Note issued pursuant to this Section 2.6 or Section 2.7 in
connection with the presentment or surrender for exchange or transfer of any
Note shall be of the same series as the Note so presented or surrendered for
exchange or transfer.

        SECTION 2.7. Transfers; Assignments and Pledges of Notes.    Each
Purchaser, by its acceptance thereof, agrees that if such Purchaser shall sell
or transfer any Note, such Purchaser shall notify the Lessor and the Indenture
Trustee of the name and address of the transferee, and such Purchaser will,
prior to the delivery of such Note, make a notation on such Note of the date to
which interest has been paid thereon and of the amount of any prepayments made
on account of the principal thereof. Any Purchaser may transfer a Note held by
it upon the surrender thereof at the principal office of the Indenture Trustee;
provided, however, that any such transfer shall be made in compliance with the
Securities Act and applicable regulations thereunder and any applicable state
securities laws but the Indenture Trustee shall have no obligation to see to
compliance with any conditions to transfer of Notes. Thereupon, the Lessor shall
execute in the name of the transferee a new Note or Notes in aggregate principal
amount equal to the aggregate unpaid principal amount of the Note so
surrendered, and the Indenture Trustee shall authenticate and deliver such new
Note or Notes to such transferee.

        SECTION 2.8. The New Notes.    (a) Each new Note (herein in this Section
2.8 called a "New Note") issued pursuant to Section 2.6(a) or (c) or Section 2.7
in exchange for or in substitution or in lieu of an Outstanding Note (herein in
this Section 2.8 called an "Old Note") shall be dated the date of such Old Note
and shall be of the same series as such Old Note. The Indenture Trustee shall
mark on each New Note (i) the date to which principal and interest have been
paid on such Old Note and (ii) all payments and prepayments of principal
previously made on such Old Note which are allocable to such New Note. Interest
shall be deemed to have been paid on such New Note to the date on which

5

--------------------------------------------------------------------------------


interest shall have been paid on such Old Note, and all payments and prepayments
of principal marked on such New Note, as provided in clause (ii) above, shall be
deemed to have been made thereon.

        (b)   Upon the issuance of a New Note pursuant to Section 2.6(a) or (c)
or Section 2.7, the Lessor or the Indenture Trustee may require the payment by
the Person registering such New Note of a sum to reimburse it for, or to provide
it with funds for, the payment of any tax or other governmental charge which is
paid or payable by the Lessor or the Indenture Trustee in connection with the
transfer or exchange.

        (c)   All New Notes issued pursuant to Section 2.6(a) or (c) or Section
2.7 in exchange for or in substitution or in lieu of Old Notes shall be valid
obligations of the Lessor evidencing the same debt as the Old Notes and shall be
entitled to the benefits and security of this Indenture and the other Security
Documents to the same extent as the Old Notes.

        SECTION 2.9. Cancellation of Notes.    All Notes surrendered for the
purpose of payment, redemption, transfer or exchange shall be delivered to the
Indenture Trustee for cancellation or, if surrendered to the Indenture Trustee,
shall be cancelled by it, and no Notes shall be issued in lieu thereof except as
expressly required or permitted by any of the provisions of this Indenture. The
Indenture Trustee shall hold all such cancelled Notes until this Indenture shall
have been discharged, at which time the Indenture Trustee shall either deliver
such cancelled Notes in a manner necessary to effect the discharge and release
of this Indenture of record or, if no such delivery is necessary, shall deliver
such cancelled Notes to the Lessor. The Indenture Trustee shall deliver a
certificate to the Lessor specifying any cancellation of Notes which has been
made. If the Lessor shall acquire any of the Notes, however, such acquisition
shall not operate as a redemption or satisfaction of the indebtedness
represented by such Notes unless and until the same are surrendered to the
Indenture Trustee for cancellation.

        SECTION 2.10. Indenture Trustee as Agent.    The Indenture Trustee is
hereby appointed the agent of the Lessor for the payment, registration, transfer
and exchange of Notes. Subject to the provisions of Section 2.4(b), Notes may be
presented for payment at, and notices or demands with respect to the Notes or
this Indenture may be served or made at, the principal office of the Indenture
Trustee, provided that copies of all such notices or demands shall be delivered
to the Lessor.

        SECTION 2.11. Ownership.    The Person in whose name any Note shall be
registered shall be deemed and treated as the owner thereof for all purposes of
this Indenture and neither the Lessor nor the Indenture Trustee shall be
affected by any notice to the contrary. Payment of or on account of the
principal of, Make-Whole Amount, if any, and interest on such Note shall be made
only to the registered owner in the manner provided for herein. For the purpose
of any request, direction or consent hereunder, the Lessor and the Indenture
Trustee may deem and treat the registered owner of any Note as the owner thereof
without production of such Note.


ARTICLE III


APPLICATION OF RENT


        All Rent and other amounts received by the Indenture Trustee pursuant to
the terms of any Operative Document, and all payments on or relating to the
Notes, shall be applied and distributed by the Indenture Trustee in accordance
with Article VII of the Participation Agreement.

6

--------------------------------------------------------------------------------



ARTICLE IV


COVENANTS OF THE LESSOR


        The Lessor covenants with the Indenture Trustee for the benefit of the
Indenture Trustee and the Purchasers as follows:

        SECTION 4.1. Warranty of Title.    THE LESSOR MAKES (a) NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE, VALUE,
HABITABILITY, COMPLIANCE WITH SPECIFICATIONS, FITNESS FOR USE, CONDITION,
DESIGN, OPERATION, MERCHANTABILITY, FREEDOM FROM PATENT OR TRADEMARK
INFRINGEMENT, FREEDOM FROM LATENT OR HIDDEN DEFECT OR FAILURE OF THE PROPERTIES
(OR ANY PART THEREOF) TO COMPLY WITH ANY APPLICABLE LAWS OR FITNESS FOR USE OF
THE PROPERTIES (OR ANY PART THEREOF) OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTIES (OR ANY PART
THEREOF), except that the Lessor hereby represents and warrants that on the
Acquisition Date the Lessor shall have received whatever title and rights to the
Properties as were conveyed to it by the Deed and the Bill of Sale and the
Lessor will warrant and defend the title to the Properties against Lessor Liens
attributable to it, and (b) no representation or warranty as to the validity,
sufficiency, legality or enforceability of any Operative Document, or as to the
correctness of any statement contained therein except as set forth in Section
8.3 of the Participation Agreement.

        SECTION 4.2. Payment of Principal, Make-Whole Amount and
Interest.    Subject always to Section 13.8, the Lessor will duly and punctually
pay the principal of, Make-Whole Amount, if any, and interest on, each and every
Note, in accordance with the Notes and this Indenture, at the dates and the
places and in the manner set forth in the Notes and in this Indenture.

        SECTION 4.3.    [Intentionally Reserved].

        SECTION 4.4.    [Intentionally Reserved].

        SECTION 4.5.    [Intentionally Reserved].

        SECTION 4.6. Repurchase of Notes.    Neither the Lessor nor any
Affiliate thereof, directly or indirectly, may repurchase or make any offer to
repurchase any Notes unless the offer has been made to repurchase Notes, pro
rata, from all Purchasers at the same time and upon the same terms. In case the
Lessor or any of its Affiliates repurchases any Notes, such Notes shall remain
Outstanding solely for the purpose of permitting the Purchaser holding such Note
to collect and retain its pro rata share of the payments of principal,
Make-Whole Amount, if any, and interest accrued on the Notes but in no event
shall such Notes be deemed to be Outstanding for purposes of any determination
or decision to be made by the Purchasers hereunder or under any of the other
Operative Documents or for purposes of any written direction of action to be
taken by the Indenture Trustee hereunder or under any of the other Operative
Documents or for any other reason whatsoever other than for purposes of
receiving payment in respect of the Notes as set forth above.


ARTICLE V


RELEASE OF PROPERTIES


        SECTION 5.1. Release of Properties.    If the Lessee shall at any time
(i) purchase any the Properties pursuant to Section 15.1 of the Lease or (ii)
exercise its Purchase Option with respect to the Properties, or if any or all of
the Properties shall be purchased by the Lessee (or its designees) in accordance
with the Master Lease, and in each case, the Lessee satisfies each of the
obligations and conditions set forth in the Master Lease for the release of a
Property therefrom, then, upon satisfaction

7

--------------------------------------------------------------------------------

of all of the conditions of Section 10.4 of the Participation Agreement, each
such Property shall be released from the Liens created by the Operative
Documents (including any Liens created by the Lease Supplement covering such
Property, the Deed of Trust and the Assignment of Lease and Rent) and the
Indenture Trustee and the Lessor shall, at the expense of the Lessee, execute
and deliver such instruments as the Lessee may reasonably request to effectuate
and evidence such releases.


ARTICLE VI


REPAYMENT AND PREPAYMENT OF NOTES


        SECTION 6.1. Repayments and Prepayments and Manner Thereof.    The Notes
shall be subject to repayment, prepayment or redemption in whole or in part at
the option of the Lessor to the extent and in the manner provided for in this
Article VI. All amounts received by the Indenture Trustee pursuant to this
Article VI shall be applied to the prepayment, prepayment or redemption in whole
or in part of the Notes as provided in Article III.

        SECTION 6.2. Scheduled Repayment.    The Lessor shall repay the entire
principal amount of the Notes, together with accrued and unpaid interest thereon
and all other sums due and owing to the Purchasers under the Operative
documents, on the Maturity Date.

        SECTION 6.3. Prepayment Regarding an Event of Loss.    In the event of a
termination of the Lease pursuant to the provisions of Sections 14.2 and 15.1 of
the Master Lease, the Lessor shall then and thereupon prepay and apply, and
there shall become due and payable on the principal indebtedness evidenced by
the Notes, on the Expiration Date, an amount equal to the Lease Balance as of
said Expiration Date (including, without limitation, the Make-Whole Amount).

SECTION 6.4. Prepayment from Purchase Payments by the Lessee.

        (a)   In the event of the purchase of all of the Properties in
connection with the exercise of the Purchase Option under Section 18.1(a) of the
Master Lease, or compliance with the obligation to purchase (or cause its
designee to purchase) all of the Properties in accordance with Section 18.2 or
18.3 of the Master Lease, the Lessor shall then and thereupon prepay and apply,
and there shall become due and payable on the principal indebtedness evidenced
by the Notes, on the Scheduled Payment Date which is the date of such purchase,
an amount equal to such portion of the Purchase Option Price constituting the
Basic Rent payable to the Purchasers on such Scheduled Payment Date in respect
of the Property, plus the Make-Whole Amount, if any, and all other amounts due
and payable to the Purchasers on such Scheduled Payment Date.

        (b)   In the event of the purchase of the Solana Parcel or all or a
portion of the Undeveloped Parcel in connection with the exercise of the Partial
Purchase Option under Section 18.1(b) of the Master Lease, the Lessor shall then
and thereupon prepay and apply, and there shall thereupon become due and payable
on the principal indebtedness evidenced by the Notes, on the Scheduled Payment
Date which is the date of such purchase, an amount equal to such portion of the
Partial Purchase Option Price constituting the Basic Rent payable to the
Purchasers on such Scheduled Payment Date in respect of the Solana Parcel or the
Undeveloped Parcel, as applicable, plus the Make-Whole Amount, if any, and all
other amounts due and payable to the Purchasers on such Scheduled Payment Date.

        SECTION 6.5.    [Intentionally Reserved].

        SECTION 6.6.    [Intentionally Reserved]

        SECTION 6.7. Allocation of Partial Prepayments.    The aggregate
principal amount of each partial prepayment of the Notes shall, subject in all
cases to Article VII of the Participation Agreement, be allocated among the
Notes at the time Outstanding in proportion, as nearly as practicable, to the

8

--------------------------------------------------------------------------------


respective unpaid principal amounts of the Notes then Outstanding, with
adjustments, to the extent practicable, to equalize for any prior prepayments
not in such proportion.


ARTICLE VII


INDENTURE EVENTS OF DEFAULT AND REMEDIES


        SECTION 7.1. Definition of Indenture Event of Default; Acceleration of
Maturity. The following events are hereby defined for all purposes of this
Indenture as "Indenture Events of Default":

        (a)   (i) any default in the payment or prepayment of the principal of
any Note or in the payment of the Make-Whole Amount, if any, payable pursuant to
Section 6.3 or 6.4, in any such case when and as the same shall become due and
payable, whether at the due date thereof or at the date fixed for prepayment or
acceleration or otherwise, or (ii) any default in the payment of interest on any
Note and such default shall continue for three (3) Business Days, or (iii) any
default in the payment of any other amount due under the Notes or the other
Operative Documents to the Purchasers for five (5) days after the Lessor has
received notice of such default; or

        (b)   any Lease Event of Default shall have occurred and be continuing;
or

        (c)   the Lessor shall make or purport to make any transfer of its
rights in the Properties or the Operative Documents in violation of Section 12.2
of the Participation Agreement; or

        (d)   any default on the part of the Lessor or the Lessor Parent in the
due observation or performance of any other of its covenants or agreements to be
observed or performed hereunder or to be performed under any of the other
Operative Documents and any such default shall continue unremedied for 30 days
after written notice from the Indenture Trustee or any Purchaser to the Lessor
or the Lessor Parent specifying the default and demanding the same to be
remedied; or

        (e)   any representation or warranty made by the Lessor or the Lessor
Parent in any of the Operative Documents or made by the Lessor to the Indenture
Trustee or any Purchaser in writing in connection with the transactions
contemplated by the Operative Documents shall prove to have been false or
misleading in any material respect; or

        (f)    the Lessor or the Lessor Parent becomes insolvent or fails
generally to pay its debts as such debts become due or the Lessor or the Lessor
Parent shall commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect, or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its properties, or shall
consent to any such relief or to the appointment of or taking of possession by
any such official in any involuntary case or other proceeding commenced against
it, or shall make a general assignment for the benefit of creditors, or shall
take any corporate action to authorize any of the foregoing; or

        (g)   any decree or order for relief shall be entered by a court having
jurisdiction over the Lessor or the Lessor Parent in any involuntary case under
any bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a trustee, receiver, liquidator, custodian or other similar official
of it or any substantial part of its properties, or ordering the winding-up or
liquidation of it or its affairs, and such decree or order shall remain
undismissed or unstayed for a period of sixty (60) consecutive days; or

        (h)   any Operative Document to which the Lessor or the Lessor Parent is
a party or any Lien granted by the Lessor under any Operative Document shall, in
whole or in part, terminate, cease to be effective against, or (other than as
expressly provided therein) cease to be the legal, valid, binding and
enforceable obligation of the Lessor or the Lessor Parent other than as
permitted under, or pursuant to the terms of, or in connection with a
transaction permitted by, any Operative Document; or

9

--------------------------------------------------------------------------------


        (i)    the Lessor or the Lessor Parent shall directly or indirectly
contest the effectiveness, validity, binding nature or enforceability of any
Operative Document to which it is a party or any Lien granted under any
Operative Document.

        If one or more Indenture Events of Default shall occur and be
continuing, then, and in each and every such case, but subject always to the
provisions of Section 13.8, either the Indenture Trustee, by notice in writing
to the Lessor and the Lessee, or the Required Purchasers, by notice in writing
to the Lessor, the Lessee and the Indenture Trustee, may declare the principal
amount of all Notes, if not already due and payable, to be immediately due and
payable; and upon any such declaration, the principal amount of all Notes,
together with the Make-Whole Amount, if any, and all accrued and unpaid interest
thereon, shall become and be immediately due and payable without presentment,
demand, protest or notice of any kind; provided that in the case of an Indenture
Event of Default under Section 7.1(b) caused by a Lease Event of Default under
Sections 16.1, (h) or (i) of the Lease, or Sections 7.1(f) or (g), the foregoing
amounts shall automatically become due and payable without presentment, demand,
protest or notice of any kind, all of which are expressly waived by the Lessor.

        SECTION 7.2. Completed Default; Acceleration of Maturity.    Upon
declaration by the Indenture Trustee or the Purchasers of the acceleration of
maturity of the Notes in accordance with Section 7.1 (unless rescinded or
annulled pursuant to Section 7.14) then the Lessor shall forthwith pay to the
Indenture Trustee for the benefit of the Purchasers holding the Notes then
Outstanding, the whole amount which then shall have become due on all such Notes
for principal and accrued interest, plus, to the extent not prohibited by
applicable law, an amount as liquidated damages for the loss of the bargain
evidenced by the Notes (and not as a penalty) equal to the Make-Whole Amount
determined as of the date on which the Notes are accelerated.

        The Lessor further agrees, to the extent permitted by law, to pay to the
Indenture Trustee and to the Purchasers all costs and expenses incurred by them
in the collection of any Notes upon the occurrence of an Indenture Event of
Default, including reasonable compensation to the Indenture Trustee's and to
such Purchasers' attorneys for all services rendered in connection therewith. In
case the Lessor shall fail to pay the same forthwith, the Indenture Trustee, in
its own name and as trustee of an express trust, shall be entitled to recover
judgment for the whole amount so due and unpaid against the Lessor and/or any
other obligor on the Notes. The right of the Indenture Trustee to recover such
judgment shall not be affected by the exercise of any other right, power or
remedy for the enforcement of the provisions of this Indenture.

        SECTION 7.3. Suits for Enforcement; Power of Sale.    In case of the
occurrence and continuance of an Indenture Event of Default, the Indenture
Trustee from time to time in its discretion may, subject always to the
provisions of Section 7.14, exercise, in addition to all other rights and powers
described herein or permitted under applicable law, all or any of the following
powers as it may deem best for the protection and enforcement of the interests
and rights of the Indenture Trustee and of the Purchasers holding the Notes then
Outstanding:

        (a)   subject always to the then existing rights, if any, of the Lessee
under the Lease, the Indenture Trustee may in its own name and as trustee of an
express trust protect and enforce its rights and the rights of the Purchasers by
bringing such actions, at law or in equity or before any administrative
tribunal, as the Indenture Trustee, being advised by counsel, shall deem
appropriate, including, without limitation, actions for the specific performance
of any covenant hereof, or of the Notes, and for the foreclosure of any one or
all of the other Security Documents; and while an Indenture Event of Default
shall have occurred and be continuing, the Indenture Trustee shall be entitled,
in its own name and as trustee of an express trust, to recover judgment for any
and all sums becoming due and payable by the Lessor under any provision hereof
or of the Notes, or any of the other Security Documents, including, without
limitation, any deficiency in the payment of all amounts due under the
provisions hereof or of the Notes or any of the other Security Documents,
remaining after any sale of the

10

--------------------------------------------------------------------------------


Properties in foreclosure proceedings or by virtue of the Indenture Trustee's
power of sale or otherwise, and, in addition thereto, such amounts as shall be
sufficient to cover the costs and expenses of collection, including attorneys'
fees, and of other proceedings hereunder, and to collect out of the Indenture
Estate in any manner provided by law all amounts adjudged or decreed to be
payable;

        (b)   subject always to the then existing rights, if any, of the Lessee
under the Lease, the Indenture Trustee as a matter of contract right and not as
a penalty shall be entitled to the appointment of a receiver of, or may enter
upon and take possession of, all or any part of the Properties and such receiver
or the Indenture Trustee shall thereupon be entitled to operate all or any part
of the Properties and to make all expenditures and to take all actions necessary
or desirable therefor, and to collect and retain all income and earnings arising
from the Properties;

        (c)   subject always to the then existing rights, if any, of the Lessee
under the Lease, the Indenture Trustee may, with or without entry as aforesaid,
sell (or cause to be sold) all or any part of the Properties at public or
private sale, upon such notice, in such manner, at such time or times, and upon
such terms consistent with the applicable laws of the respective state wherein
such Properties are located, as the Indenture Trustee may determine;

        (d)   subject always to the then existing rights, if any, of the Lessee
under the Lease, the Indenture Trustee shall have any and all rights and
remedies provided for in the other Security Documents; and

        (e)   subject always to the then existing rights, if any, of the Lessee
under the Lease, the Indenture Trustee shall have any and all rights and
remedies provided to a secured party by the UCC with respect to all parts of the
Properties which are or which are deemed to be governed by the UCC.

        SECTION 7.4.    [Intentionally Reserved].

        SECTION 7.5. Foreclosure and Sale of Properties.    In the event of any
sale made under or by virtue of this Indenture or any of the other Security
Documents, whether made under the power of sale herein or therein granted or
under or by virtue of judicial proceedings or decree of foreclosure and sale,
the whole of the Properties may be sold in one parcel and as an entirety, or in
separate parcels or lots, as the Indenture Trustee may reasonably determine, or
as it may be directed by the written direction of the Required Purchasers.

        SECTION 7.6. Adjournment of Sale.    The Indenture Trustee may adjourn
from time to time any sale by it to be made under the provisions of this
Indenture or any of the other Security Documents, by announcement at the time
and place appointed for such sale or for such adjourned sale or sales, and,
except as otherwise provided by law, the Indenture Trustee, without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

        SECTION 7.7. Indenture Trustee May Execute Conveyances and Deliver
Possession; Sale a Bar. Upon the completion of any sale or sales made under or
by virtue of this Indenture, the Participation Agreement or any of the other
Security Documents, the Indenture Trustee shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient deed, or good and
sufficient deeds, and other instruments conveying, assigning and transferring
all its estate, right, title and interest in and to the Properties so sold. The
Indenture Trustee is hereby appointed during the occurrence and continuance of
an Indenture Event of Default as the true and lawful irrevocable attorney of the
Lessor, in its name and stead or in the name of the Indenture Trustee, to make
all necessary conveyances, assignments, transfers and deliveries of the
Properties so sold and for that purpose the Indenture Trustee may execute all
necessary deeds and instruments of assignment and transfer, and may substitute
one or more Persons with like power, the Lessor hereby ratifying and confirming
all that its said attorney or such substitute or substitutes shall lawfully do
by virtue hereof. Nevertheless, the Lessor, if so requested in writing by the
Indenture Trustee, shall ratify and confirm any such sale or sales by executing
and delivering to the Indenture Trustee or to such purchaser or purchasers all
such

11

--------------------------------------------------------------------------------


instruments as may be advisable, in the judgment of the Indenture Trustee, for
the purpose and as may be designated in such request.

        Any such sale or sales made under or by virtue of this Indenture or any
of the other Security Documents, whether made under the power of sale herein or
therein granted or under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, shall, subject always to the then existing
rights of the Lessee under the Lease, if any, operate to divest all estate,
right, title, interest, claim or demand whatsoever, whether at law or in equity,
of the Lessor, in and to the Properties so sold, and shall be a perpetual bar
both at law and in equity against the Lessor, its successors and assigns, and
against any and all Persons claiming or who may claim the same, or any part
thereof from, through or under the Lessor, its successors or assigns.

        SECTION 7.8. Receipt Sufficient Discharge for Purchaser.    The receipt
of the Indenture Trustee or of the court officer conducting any such sale for
the purchase money paid at any such sale shall be a sufficient discharge
therefor to any purchaser of the Properties, or any part thereof, sold as
aforesaid, and no such purchaser or his representatives, grantees or assigns,
after paying such purchase money and receiving such receipt, shall be bound to
see the application of such purchase money upon or for any trust or purpose of
this Indenture, or shall be answerable in any manner whatsoever for any loss,
misapplication or non-application of any such purchase money or any part
thereof, nor shall any such purchaser be bound to inquire as to the necessity or
expediency of any such sale.

        SECTION 7.9. Sale to Accelerate Notes.    In the event of any sale made
under or by virtue of this Indenture or any of the other Security Documents,
whether made under the power of sale herein or therein granted or under or by
virtue of judicial proceedings or of a valid judgment or decree of foreclosure
and sale, the entire principal of the Notes, together with accrued and unpaid
interest thereon, and all other amounts secured hereby plus an amount equal to
the Make-Whole Amount, if any, if not previously due, immediately thereupon
shall become due and payable.

        SECTION 7.10. Application of Proceeds of Sale.    The purchase money
proceeds or avails of any such sale, together with any other sums which then may
be held by the Indenture Trustee under this Indenture as part of the Properties
or the proceeds thereof, whether under the provisions of this Article VII or
otherwise, except as otherwise provided by law, shall be distributed as provided
in Article VII of the Participation Agreement.

        SECTION 7.11. Purchase of Properties.    Upon any sale made under or by
virtue of this Indenture or any of the other Security Documents, whether made
under the power of sale herein or therein granted or under or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale, the
Indenture Trustee or any Purchaser or Purchasers may bid for and purchase the
Properties being sold, and upon compliance with the terms of sale, may hold,
retain and possess and dispose of such Properties in its or their own absolute
right without further accountability; and any purchaser at any such sale may, in
paying the purchase price, turn in any of the Notes in lieu of cash to the
amount which shall, upon distribution of the net proceeds of such sale, be
payable thereon. Said Notes, in case the amounts so payable thereon shall be
less than the amount due thereon, shall be returned to the registered holders
thereof after a notation of such partial payment shall have been made thereon.

        SECTION 7.12. Indenture Trustee Entitled to Appointment of
Receiver.    The Lessor further covenants that upon the happening of any
Indenture Event of Default and thereafter during the continuance of such
Indenture Event of Default unless the same shall have been waived as hereinafter
provided, the Indenture Trustee may, (a) forthwith and without declaring the
principal of the Notes to be due and payable, (b) after declaring the same to be
due and payable or (c) upon the filing of a bill in equity to foreclose this
Indenture or to enforce the specific performance hereof or in aid thereof or
upon the commencement of any other non-judicial or judicial proceeding to
enforce any right of the Indenture Trustee or of the Purchasers, to the
appointment of a receiver or receivers of the Properties

12

--------------------------------------------------------------------------------


and of all the earnings, revenues, rents, issues, profits and income thereof,
with such powers as the court making such appointment shall confer, which may
comprise any or all of the powers which the Indenture Trustee is authorized to
exercise by the provisions of Section 7.3(b). The Lessor, if requested so to do
by the Indenture Trustee, will consent to the appointment of any such receiver
as aforesaid.

        SECTION 7.13. Indenture Trustee May Enforce Rights Without Notes.    All
rights of action under this Indenture or under any of the Notes may be enforced
by the Indenture Trustee without the possession of any of the Notes and without
the production thereof at any trial or other proceedings relative thereto. Any
such suit or proceedings instituted by the Indenture Trustee shall be brought in
its own name or as Indenture Trustee, and any recovery of judgment shall be,
subject to the rights of the Indenture Trustee, for the ratable benefit of the
Purchasers holding the Notes then Outstanding.

        SECTION 7.14. Notice of Event of Default; Waiver; Rescission.    The
Indenture Trustee shall promptly (and in no event more than three (3) Business
Days) after obtaining Actual Knowledge of any Indenture Default or Indenture
Event of Default give notice thereof to each Purchaser. The Required Purchasers
may waive any Indenture Default or Indenture Event of Default hereunder and its
consequences which result from the failure of the Lessor to comply with any
provisions of this Indenture, compliance with which can be waived by such
Purchasers pursuant to Section 9.1; and rescind or annul any declaration of
maturity made pursuant to Section 7.2; provided, however, that an Indenture
Event of Default arising in connection with the payment of principal of or
Make-Whole Amount, if any, on Notes called for prepayment or interest on the
Notes may be so waived but only if, prior to such waiver, all arrears of
principal, Make-Whole Amount, if any, and interest, and all expenses of the
Indenture Trustee and of the Purchasers shall be paid or shall be provided for
by deposit with the Indenture Trustee of a sum sufficient to pay the same. In
case of any such waiver, or in case any proceedings taken on account of any such
Indenture Event of Default shall be discontinued or abandoned or determined
adversely to the Indenture Trustee, then and in every such case, the Lessor, the
Indenture Trustee and the Purchasers shall be restored to their former positions
and rights hereunder respectively. No such waiver shall extend to any subsequent
or other Indenture Default or Indenture Event of Default or impair any right
consequent thereon.

        SECTION 7.15. Limitation on Purchasers' Right to Sue.    No Purchaser
shall have any right to institute any suit, action or proceeding at law or in
equity growing out of any provision of this Indenture or any of the other
Security Documents, or for the foreclosure or enforcement of this Indenture or
any of the other Security Documents, unless and until an Indenture Event of
Default shall have happened and unless and until such Purchaser shall have
previously given to the Indenture Trustee written notice of the happening of
such Indenture Event of Default and of the continuance thereof as hereinbefore
provided, and also (except as hereinafter provided) unless and until the
Required Purchasers shall have made written request upon the Indenture Trustee
and shall have afforded to it a period of thirty (30) days to institute such
action, suit or proceeding in its own name, and unless also the Indenture
Trustee shall have been offered security and indemnity satisfactory to it
against the costs, expenses and liabilities to be incurred therein or thereby,
and the Indenture Trustee shall have neglected or refused to institute any such
action, suit or proceeding within a reasonable time after receipt of such
notification, request and offer of indemnity; and such notification, request,
offer of indemnity and refusal or neglect are hereby declared in every such case
to be conditions precedent to the institution by such Purchaser of any such
action, suit or proceeding; it being understood and intended and being expressly
covenanted by each Purchaser with every other Purchaser and with the Indenture
Trustee that no one or more Purchasers shall be entitled to take any action or
institute any such action, suit or proceeding to enforce the payment of its
Notes if and to the extent that the taking of such action or the institution or
prosecution of any such action, suit or proceeding or the entry of judgment
therein would under applicable law result in a surrender, impairment, waiver or
loss of the Lien of this Indenture or any of the other Security Documents upon
the Properties, or any part thereof, as security for Notes held by any other
Purchaser, or shall have any right in any manner

13

--------------------------------------------------------------------------------


whatever to affect, disturb or prejudice the rights of the other Purchasers, or
to enforce any right hereunder, except in the manner herein provided, and for
the equal, ratable and common benefit of all Purchasers.

        SECTION 7.16. Remedies Cumulative.    No remedy herein conferred upon or
reserved to the Indenture Trustee or to the Purchasers is intended to be
exclusive of any other remedy or remedies, and each and every such remedy shall
be cumulative, and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law or in equity or by statute.

        SECTION 7.17. Delay or Omission Not a Waiver.    No delay or omission of
the Indenture Trustee, or of any Purchaser, to exercise any right or power
accruing upon the occurrence of any Indenture Default or Indenture Event of
Default, shall impair any such right or power, or shall be construed to be a
waiver of any such Indenture Default or Indenture Event of Default or an
acquiescence therein; and every power and remedy given by this Indenture or any
of the other Security Documents to the Indenture Trustee or to the Purchasers
may be exercised from time to time and as often as may be deemed expedient by
the Indenture Trustee or by the Purchasers.

        SECTION 7.18. Waiver of Extension; Appraisement, Stay, Laws.    The
Lessor will not at any time insist upon, or plead, or in any manner whatever
claim or take any benefit or advantage of, any stay, valuation or extension law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants and terms of performance of this Indenture or any of the other
Security Documents; nor claim, take or insist upon any benefit or advantage of
any law now or hereafter in force providing for the valuation or appraisement of
the Properties, or any part thereof, prior to any sale or sales thereof which
may be made pursuant to any provision herein contained, or pursuant to the
decree, judgment or order of any court of competent jurisdiction; nor after any
such sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted by the United States or by any state or territory, or
otherwise, to redeem the Properties so sold or any part thereof; and the Lessor
hereby expressly waives, to the extent permitted by law, all benefits or
advantage of any such law or laws, and covenants not to hinder, delay or impede
the execution of any power herein granted or delegated to the Indenture Trustee,
but to suffer and permit the execution of every power as though no such law or
laws had been made or enacted.

        SECTION 7.19. Restoration of Positions.    If the Indenture Trustee or
any Purchaser has instituted any proceeding to enforce any right or remedy under
this Indenture or any of the other Security Documents by foreclosure, entry or
otherwise and such proceeding has been discontinued or abandoned for any reason
or has been determined adversely to the Indenture Trustee or to such Purchaser,
then and in every such case the Lessor, the Indenture Trustee and the Purchasers
shall, subject to any determination in such proceeding, be restored to their
former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Purchasers shall continue as though no such proceeding
had been instituted.

        SECTION 7.20.    [Intentionally Reserved]

        SECTION 7.21. Indenture Trustee May File Proofs of Claims.    The
Indenture Trustee is hereby appointed, and each and every Purchaser, by
receiving and holding its Note, shall be conclusively deemed to have appointed
the Indenture Trustee the true and lawful attorney-in-fact of such Purchaser,
with authority to make or file, in its own name as trustee of an express trust
or otherwise as it shall deem advisable, in any receivership, insolvency,
liquidation, bankruptcy, arrangement, reorganization or other judicial
proceedings relative to the Lessor or any other obligor upon the Notes or to
their respective creditors or Properties, any and all claims, proofs of debt,
petitions, consents, other documents and amendments of any thereof, as may be
necessary or advisable in order to have the claims of the Indenture Trustee and
of the Purchasers allowed in any such proceeding, and to collect and receive any
moneys or other Properties payable or deliverable on any such claim, proof of
debt,

14

--------------------------------------------------------------------------------


petition or other document and to distribute the same after the deduction of the
charges and expenses of the Indenture Trustee, and to execute and deliver any
and all other papers and documents and to do and perform any and all other acts
and things, as it may deem necessary or advisable in order to enforce in any
such proceedings any of the claims of the Indenture Trustee and of any such
Purchasers in respect of any of the Notes; and any receiver, assignee, trustee
or debtor in any such proceedings is hereby authorized, and each and every
Purchaser, by receiving and holding its Note, shall be deemed to have authorized
any such receiver, assignee, trustee or debtor, to make any such payment or
delivery to or on the order of the Indenture Trustee, and in the event that the
Indenture Trustee shall consent to the making of such payments or deliveries
directly to the Purchasers to pay to the Indenture Trustee any amount due it for
compensation and expenses, including counsel fees, incurred by it down to the
date of such payment or delivery; provided, however, that nothing herein
contained shall be deemed to authorize or empower the Indenture Trustee to
consent to or accept or adopt, on behalf of any Purchaser, any plan of
reorganization or readjustment of the Lessor affecting the Notes or the rights
of any Purchaser, or to authorize or empower the Indenture Trustee to vote in
respect of the claim of any Purchaser in any such proceedings.

        SECTION 7.22. Remedies Subject to Provisions of Law.    All rights,
remedies and powers provided by this Article VII may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law in the premises, and all the provisions of this Article VII are intended to
be subject to all applicable mandatory provisions of law which may be
controlling in the premises and to be limited to the extent necessary so that
they will not render this Indenture or any of the other Security Documents
invalid or unenforceable under the provisions of any applicable law.


ARTICLE VIII


THE INDENTURE TRUSTEE


        The Indenture Trustee accepts the trusts hereunder and agrees to perform
the same and all other actions to be taken by the Indenture Trustee under the
other Security Documents, but only upon the terms and conditions hereof,
including the following, to all of which each Purchaser, by its acceptance of
its Note, agrees:

        SECTION 8.1. Duties of Indenture Trustee.    (a) Subject to Section
8.1(b), the Indenture Trustee undertakes (a) except while an Indenture Event of
Default of which the Indenture Trustee shall have Actual Knowledge shall have
occurred and be continuing, to perform such duties and only such duties as are
specifically set forth in this Indenture and the other Operative Documents to
which it is a party, and (b) while an Indenture Event of Default of which the
Indenture Trustee shall have Actual Knowledge shall have occurred and be
continuing, to exercise such of the rights and powers as are vested in it by
this Indenture and the other Operative Documents to which it is a party, and to
use the same degree of care and skill in their exercise as a prudent person
would exercise or use under the circumstances in the conduct of such person's
own affairs.

        (b)   Subject to the Indenture Trustee having been directed to take such
action in accordance with the terms of this Indenture, each Purchaser hereby
irrevocably authorizes the Indenture Trustee to take such action on its behalf
under the provisions of the Security Documents and any other instruments,
documents and agreements referred to therein and to exercise such powers
thereunder as are specifically delegated to the Indenture Trustee by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Indenture Trustee is hereby irrevocably authorized to take all actions on
behalf of the Purchasers to enforce the rights and remedies of the Indenture
Trustee and the Purchasers provided for in the Security Documents or by
applicable law with respect to the Liens upon the Collateral granted to secure
the Obligations; provided, however, that, notwithstanding any provision to the
contrary in any Security Documents, (i) except as otherwise provided herein, the
Indenture Trustee shall act solely at and in accordance with the written
direction of the Required Purchasers,

15

--------------------------------------------------------------------------------


(ii) the Indenture Trustee shall not, without the written consent of all of the
Purchasers, release or terminate by affirmative action or consent any lien upon
or security interest in any Collateral granted under any Security Documents
(except (x) upon dispositions of Collateral as permitted in accordance with the
terms of the Master Lease prior to the occurrence of an Indenture Event of
Default, and (y) upon disposition of such Collateral after an Indenture Event of
Default pursuant to direction given under clause (i) hereof), and (iii) the
Indenture Trustee shall not accept any Notes in whole or partial consideration
for the disposition of any Collateral without the written consent of all of the
Purchasers. The Indenture Trustee agrees to make such demands and give such
notices under the Security Documents as may be requested by, and to take such
action to enforce the Security Documents and to foreclose upon, collect and
dispose of the Collateral or any portion thereof as may be directed by, the
Required Purchasers; provided, however, that the Indenture Trustee shall not be
required to take any action that is contrary to law or the terms of the Security
Documents or this Indenture. Once a direction to take any action has been given
by the Required Purchasers to the Indenture Trustee, and subject to any other
directions which may be given from time to time by the Required Purchasers,
decisions regarding the manner in which any such action is to be implemented and
conducted (with the exception of any decision to settle, compromise or dismiss
any legal proceeding, with or without prejudice) shall be made by the Indenture
Trustee, with the assistance and upon the advice of its counsel. Notwithstanding
the provisions of the preceding sentence, any and all decisions to settle,
compromise or dismiss any legal proceeding, with or without prejudice, which
implements, approves or results in or has the effect of causing any release,
change or occurrence, where such release, change or occurrence otherwise would
require unanimous approval of all of the Purchasers pursuant to the terms of
this Indenture, also shall require the unanimous approval of all of the
Purchasers. Anything herein to the contrary not withstanding, the Indenture
Trustee shall have the right to decline to follow any such direction if the
Indenture Trustee shall be advised by counsel that the action or proceeding so
directed may not lawfully be taken.

        (c)   The Indenture Trustee may at any time request directions from the
Purchasers as to any course of action or other matter relating to the
performance of its duties under this Indenture and the Security Documents and
the Purchasers shall respond to such request in a reasonably prompt manner.

        (d)   If the Indenture Trustee has asked the Purchasers for instructions
following the receipt of any notice of an Indenture Event of Default and if the
Required Purchasers have not responded to such request within 30 days, the
Indenture Trustee shall be permitted, but not required, to take such actions
with regard to such Indenture Event of Default which the Indenture Trustee, in
good faith, believes to be reasonably required to protect the Collateral from
damage or destruction; provided, however, that (i) prior to the expiration of
such 30-day period the Indenture Trustee shall be permitted, but not required,
to take such actions with regard to such Indenture Event of Default which the
Indenture Trustee, in good faith, believes to be reasonably required to prevent
irreparable damage to the Collateral which might result from a delay, and (ii)
once instructions have been received from the Required Purchasers, the actions
of the Indenture Trustee shall be governed thereby and the Indenture Trustee
shall not take any further action which would be contrary thereto.

        (e)   The Indenture Trustee, upon receipt of instruments furnished to
the Indenture Trustee pursuant to the provisions of this Indenture, shall
examine the same to determine whether or not such instruments appear to conform
to the requirements of this Indenture as to form.

        SECTION 8.2. Indenture Trustee's Liability.    No provision of this
Indenture shall be construed to relieve the Indenture Trustee from liability for
its own negligent action, negligent failure to act, or its own willful
misconduct, except that:

        (a)   unless an Indenture Event of Default of which the Indenture
Trustee shall have Actual Knowledge shall have occurred and be continuing, the
Indenture Trustee shall not be liable except for the performance of such duties
as are specifically set forth in this Indenture and no implied covenants

16

--------------------------------------------------------------------------------


or obligations shall be read into this Indenture against the Indenture Trustee
but the duties and obligations of the Indenture Trustee shall be determined
solely by the express provisions of this Indenture;

        (b)   in the absence of bad faith on the part of the Indenture Trustee,
the Indenture Trustee may rely upon the authenticity of, and the truth of the
statements and the correctness of the opinions expressed in, and shall be
protected in acting upon, any resolution, Responsible Officer's Certificate,
opinion of counsel, Note, request, notice, consent, waiver, order, signature
guaranty, notarial seal, stamp, acknowledgment, verification, appraisal, report,
stock certificate, or other paper or document believed by the Indenture Trustee
to be genuine and to have been signed, affixed or presented by the proper party
or parties;

        (c)   in the absence of bad faith on the part of the Indenture Trustee,
whenever the Indenture Trustee, or any of its agents, representatives, experts
or counsel, shall consider it necessary or desirable that any matter be proved
or established, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a Responsible Officer's Certificate; provided, however, that the Indenture
Trustee, or such agent, expert or counsel, respectively, may require such
further and additional evidence and make such further investigation as it or
they may consider reasonable;

        (d)   the Indenture Trustee may consult with counsel and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered hereunder in good faith and in
accordance with such advice or opinion of such counsel;

        (e)   the Indenture Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with any
direction or request of a Purchaser or Purchasers with which the Indenture
Trustee is required by the provisions hereof to comply;

        (f)    the Indenture Trustee shall not be liable for any error of
judgment made in good faith by an officer of the Indenture Trustee unless it
shall be proved that the Indenture Trustee was negligent in ascertaining the
pertinent facts;

        (g)   the Indenture Trustee shall not be deemed to have knowledge of any
Indenture Default or Indenture Event of Default unless and until an officer in
the Corporate Trust Administration of the Indenture Trustee shall have Actual
Knowledge thereof or the Indenture Trustee shall have received written advice
thereof from any Purchaser;

        (h)   whether or not an Indenture Event of Default shall have occurred,
the Indenture Trustee shall not be under any obligation to take any action under
this Indenture (including action under Section 7.20) which may tend to involve
it in any expense or liability, the payment of which within a reasonable time is
not, in its reasonable opinion, assured to it by the security afforded to it by
the terms of this Indenture, unless and until requested in writing so to do by
one or more Purchasers holding Notes Outstanding hereunder and furnished, from
time to time as it may require, with reasonable security and indemnity; and

        (i)    whether or not an Indenture Event of Default shall have occurred,
whenever it is provided in this Indenture or any other Operative Document that
the Indenture Trustee consent to any act or omission by any Person or that the
Indenture Trustee exercise its discretion in any manner, the Indenture Trustee
may (but need not) seek the written acquiescence of the Required Purchasers and,
unless written evidence of such acquiescence has been received by the Indenture
Trustee, it shall be fully justified in refusing so to consent or so to exercise
its discretion.

        SECTION 8.3. No Responsibility of Indenture Trustee for Recitals.    The
recitals and statements contained herein and in the Notes (except for the
Indenture Trustee's certificate of authentication

17

--------------------------------------------------------------------------------


endorsed on the Notes) shall be taken as the recitals and statements of the
Lessor, and the Indenture Trustee assumes no responsibility for the correctness
of the same.

        The Indenture Trustee makes no representation as to the validity or
sufficiency of this Indenture or any of the other Security Documents, or of the
Notes secured hereby, the security hereby or thereby afforded, the adequacy of
the insurance maintained or to be maintained by the Lessee or any other Person
(nor shall the Indenture Trustee have any responsibility to determine the
adequacy thereof), the title of the Lessor to the Properties or the descriptions
thereof, or the filing or recording or registering of this Indenture or any
other document.

        The Indenture Trustee shall not be concerned with or accountable to any
Person for the use or application of any deposited moneys which shall be
released or withdrawn in accordance with the provisions of this Indenture or of
any Properties or securities or the proceeds thereof which shall be released
from the Lien hereof and of the other Security Documents in accordance with the
provisions of this Indenture or such other Security Documents, as the case may
be.

        SECTION 8.4. Certain Limitations on Indenture Trustee's Rights to
Compensation and Indemnification. The Indenture Trustee shall have no right
against any Purchaser for the payment of compensation for its services hereunder
or any expenses or disbursements incurred in connection with the exercise and
performance of its powers and duties hereunder or any indemnification against
liabilities which it may incur in the exercise and performance of such powers
and duties (except as provided in Section 8.2(h)) but on the contrary, all such
amounts shall be paid in accordance with Section 4.4(b) and Articles IX and XIII
of the Participation Agreement, and it shall have no Lien on or security
interest in the Indenture Estate as security for such compensation, expenses,
disbursements and indemnification except to the extent provided for in Section
7.10.

        SECTION 8.5. Moneys Received by Indenture Trustee: Trust
Funds—Segregation.    (a) All moneys received by the Indenture Trustee under or
pursuant to any provision of this Indenture shall constitute trust funds for the
purpose for which they were paid or are held, but need not be segregated in any
manner from other moneys, and may be held or deposited under such conditions as
may be prescribed by law for trust funds.

        (b)   The Indenture Trustee shall invest and reinvest any funds from
time to time held by the Indenture Trustee in such Permitted Investments as the
Lessee shall direct so long as no Default or Event of Default shall have
occurred and be continuing, and otherwise as directed under Section 7.20. Upon
any sale or payment of any Permitted Investments, the proceeds therefrom, plus
any interest received by the Indenture Trustee from such investment shall be
retained by the Indenture Trustee as part of the Indenture Estate and reinvested
pursuant to this Section 8.5.

        SECTION 8.6. Resignation of Indenture Trustee.    The Indenture Trustee
may resign and be discharged from the trusts created hereby by delivering notice
thereof to the Lessor and all Purchasers holding Notes at the time Outstanding,
specifying a date (not earlier than 90 days after the date of such notice) when
such resignation shall take effect; provided, however, that in no event shall
any such resignation be effective until a successor Indenture Trustee has been
appointed pursuant to Section 8.8.

        Such resignation shall take effect on the day on which a qualified
successor Indenture Trustee shall have been appointed as provided in Section 8.8
and shall have accepted in writing its obligations hereunder.

        SECTION 8.7. Removal of Indenture Trustee.    The Indenture Trustee may
be removed at any time, for or without cause, by an instrument or instruments in
writing executed by the Required Purchasers and delivered to the Indenture
Trustee with a copy to the Lessor, specifying the removal and the date when it
shall take effect.

18

--------------------------------------------------------------------------------


        SECTION 8.8. Appointment of Successor Indenture Trustee.    In case at
any time the Indenture Trustee shall resign or be removed or become incapable of
acting, a successor Indenture Trustee may be appointed by the Required
Purchasers, by an instrument or instruments in writing executed by such
Purchasers and filed with such successor Indenture Trustee with a copy of such
instrument or instruments to the Lessor; provided, however, that if no Lease
Default or Lease Event of Default shall have occurred and be continuing at the
time such Purchasers shall so appoint a successor Indenture Trustee, the
concurrence of the Lessee (which shall not be unreasonably withheld or delayed)
in the selection of such successor Indenture Trustee shall be required. If a
successor Indenture Trustee does not take office within sixty (60) days after
the retiring Indenture Trustee resigns or is removed, the retiring Indenture
Trustee, the Lessee or the Required Purchasers may petition any court of
competent jurisdiction for the appointment of a successor Indenture Trustee.

        SECTION 8.9. Succession of Successor Indenture Trustee.    Any successor
Indenture Trustee appointed hereunder shall execute, acknowledge and deliver to
the Lessor and the predecessor Indenture Trustee an instrument accepting such
appointment, and thereupon such successor Indenture Trustee, without any further
act, deed, conveyance or transfer, shall become vested with the title to the
Indenture Estate, and with all the rights, powers, trusts, duties and
obligations of the predecessor Indenture Trustee in the trust hereunder, with
like effect as if originally named as Indenture Trustee herein. Without limiting
the foregoing, such successor Indenture Trustee shall also execute, acknowledge
and deliver to the Lessor and each Purchaser such further act, deed, conveyance
or transfer as may reasonably be requested by any Purchaser for more fully and
certainly vesting and confirming to such successor Indenture Trustee the title
of the Indenture Estate and all rights, powers, trusts, duties and obligations
of the predecessor Indenture Trustee hereunder.

        Upon the request of any such successor Indenture Trustee, however, the
Lessor and the predecessor Indenture Trustee shall execute and deliver such
instruments of conveyance and further assurance and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
such successor Indenture Trustee the title to the Indenture Estate and all such
rights, powers, trusts, duties and obligations of the predecessor Indenture
Trustee hereunder, and the predecessor Indenture Trustee shall also assign and
deliver to the successor Indenture Trustee any property subject to the Lien of
this Indenture which may then be in its possession.

        SECTION 8.10. Eligibility of Indenture Trustee.    The Indenture Trustee
shall be a state or national bank or trust company in good standing, organized
under the laws of the United States or of any state thereof and having a
capital, surplus and undivided profits aggregating at least $100,000,000 and
senior unsecured debt rated not less than "BBB-" by S&P and not less than "Baa3"
by Moody's.

        In case the Indenture Trustee shall cease to be eligible in accordance
with the provisions of this Section, the Indenture Trustee shall resign
immediately in the manner and with the effect specified in Section 8.6.

        SECTION 8.11. Successor Indenture Trustee by Merger.    Any corporation
into which the Indenture Trustee may be merged or with which it may be
consolidated, or any corporation resulting from any merger or consolidation to
which the Indenture Trustee shall be a party, or any state or national bank or
trust company in any manner succeeding to the corporate trust business of the
Indenture Trustee as a whole or substantially as a whole, if eligible as
provided in Section 8.10, shall be the successor of the Indenture Trustee
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything to the contrary contained herein
notwithstanding.

        SECTION 8.12. Co-Indenture Trustee.    At any time or times, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Properties may at the time be located, the Lessor and the Indenture
Trustee shall have the power to appoint, and, upon the written request of the
Indenture Trustee or of the Required Purchasers, the Lessor shall for such
purpose join with the

19

--------------------------------------------------------------------------------


Indenture Trustee in the execution, delivery and performance of all instruments
and agreements necessary or proper to appoint one or more Persons approved by
the Indenture Trustee to act as co- trustee, jointly with the Indenture Trustee,
of all or any part of the Properties, with such powers as may be provided in the
instrument of appointment, and to vest in such Person or Persons in the capacity
aforesaid, any part or portion of the Indenture Estate, title, right or power
deemed necessary or desirable, subject to the other provisions of this Section
8.12. If the Lessor does not join in such appointment within five (5) Business
Days after the receipt by it of a request so to do, or in case an Indenture
Default or Indenture Event of Default has occurred and is continuing, the
Indenture Trustee alone shall have power to make such appointment.

        Should any written instrument from the Lessor be required by any
co-trustee or separate trustee so appointed for more fully confirming to such
co-trustee or separate trustee such part or portion of the Indenture Estate,
title, right or power, any and all such instruments shall, on request, be
executed, acknowledged and delivered by the Lessor.

        Every co-trustee or separate trustee shall, to the extent permitted by
law, but to such extent only, be appointed subject to the following terms,
namely:

        (a)   The Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, cash and other personal property held by, or required to be
deposited or pledged with, the Indenture Trustee hereunder, shall be exercised
solely by the Indenture Trustee.

        (b)   The rights, powers, duties and obligations hereby conferred or
imposed upon the Indenture Trustee in respect of any Properties covered by such
appointment shall be conferred or imposed upon and exercised or performed by the
Indenture Trustee or by the Indenture Trustee and such co-trustee or separate
trustee jointly, as shall be provided in the instrument appointing such
co-trustee or separate trustee, except to the extent that under any law of any
jurisdiction in which any particular act is to be performed, the Indenture
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
such co-trustee or separate trustee.

        (c)   The Indenture Trustee at any time, by an instrument in writing
executed by it, with the concurrence of the Lessor evidenced by a Responsible
Officer's Certificate, may accept the resignation of or remove any co-trustee or
separate trustee appointed under this Section 8.12, and, in case an Indenture
Default or Indenture Event of Default has occurred and is continuing, the
Indenture Trustee shall have the power to accept the resignation of, or remove,
any such co-trustee or separate trustee without the concurrence of the Lessor.
Upon the written request of the Indenture Trustee, the Lessor shall join with
the Indenture Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee or separate trustee that has so resigned
or been removed may be appointed in the manner provided in this Section.

        (d)   No co-trustee or separate trustee hereunder shall be personally
liable by reason of any act or omission of the Indenture Trustee, or any other
such trustee hereunder nor shall the Indenture Trustee be liable by reason
of-any act or omission of any co-trustee or separate trustee hereunder.

        (e)   Any written direction of the Purchasers delivered to the Indenture
Trustee shall be deemed to have been delivered to each such co-trustee and
separate trustee.

20

--------------------------------------------------------------------------------



ARTICLE IX


WAIVERS; SUPPLEMENTAL INDENTURES


        SECTION 9.1. Waivers and Consents by Purchasers; Supplemental
Indentures.    Subject to the provisions of Section 15.5 of the Participation
Agreement, upon the waiver or consent of the Required Participants (a) the
Lessor may take any action prohibited, or omit the taking of any action
required, by any of the provisions of this Indenture or any indenture
supplemental hereto or the provisions of any other Security Document or (b) the
Lessor and the Indenture Trustee, may enter into an indenture or indentures
supplemental hereto or an amendment or supplement to any of the other Security
Documents for the purpose of adding, changing, or eliminating any provisions of
this Indenture or of any indenture supplemental hereto or the provisions of any
other Security Document or modifying in any manner the rights and obligations of
the Purchasers and the Lessor; provided, however, that notwithstanding the
foregoing,

        (i)    the waiver or consent of such Required Participants shall not be
required to enter into a supplemental indenture,

        (1)   to subject to the Lien of this Indenture additional Properties
hereafter acquired by the Lessor and intended to be subjected to the Lien of
this Indenture, or

        (2)   to correct and amplify the description of any Properties subject
to the Lien of this Indenture; and

        (ii)   no such waiver, supplemental indenture, consent or amendment
shall:

        (1)   impair or affect the right of any Purchaser to receive timely
and/or scheduled payments or prepayments of the principal of and payments of the
interest and Make-Whole Amount, if any, on its Note, as therein and herein
provided, without the consent of such Purchaser;

        (2)   permit the creation of any Lien prior to, or on a parity with, the
Lien of this Indenture and the other Security Documents with respect to any of
the Properties (other than any such Lien which is expressly permitted by the
terms and provisions of this Indenture or any other Security Document), without
the consent of each Purchaser holding any Note at the time Outstanding;

        (3)   effect the deprivation of any Purchaser of the benefit of the Lien
of this Indenture upon all or any part of the Indenture Estate or release the
Lessee Guarantor or the Lessor Parent from any obligations under the Guaranty or
the Indemnity Agreement without the consent of such Purchaser;

        (4)   reduce the aforesaid percentage of the aggregate principal amount
of Notes, the holders of which are required to consent to any such waiver or
supplemental indenture pursuant to this Section or Section 7.14, without the
consent of each Purchaser holding any Note at the time Outstanding;

        (5)   reduce the percentage of the aggregate principal amount of the
Notes, the holders of which are required to direct the Indenture Trustee to
initiate any of the remedies as provided in Section 7.20, without the consent of
each Purchaser holding any Note at the time Outstanding; or

        (6)   modify the rights, duties or immunities of the Indenture Trustee
without its written consent.

        SECTION 9.2. Notice of Supplemental Indenture.    At least thirty days
prior to the execution by the Lessor and the Indenture Trustee of any
supplemental indenture or agreement pursuant to the

21

--------------------------------------------------------------------------------

provisions of Section 9.1, the Lessor shall give written notice, setting forth
in general terms the substance of such supplemental indenture together with a
copy thereof, mailed in the manner provided in Section 13.5 hereof to each
Purchaser at its address set forth in the Schedule II to the Participation
Agreement.

        SECTION 9.3. Opinion of Counsel Conclusive as to Supplemental
Indenture.    The Indenture Trustee is hereby authorized to join with the Lessor
in the execution of any such supplemental indenture authorized or permitted by
the terms of this Indenture to make the further agreements and stipulations
which may be therein contained and the Indenture Trustee may receive an opinion
of counsel and a Responsible Officer's Certificate as conclusive evidence that
any supplemental indenture executed pursuant to the provisions of this Article
IX complies with the requirements of this Article IX.


ARTICLE X


ACTION BY PURCHASERS


        SECTION 10.1. Evidence of Action by Purchasers.    Whenever in this
Indenture it is provided that Purchasers holding a specified percentage in
aggregate principal amount of the Notes may take any action (including the
making of any demand or request, the giving of any notice, consent or waiver or
the taking of any other action), the fact that at the time of taking any such
action the Purchasers of such specified percentage have joined therein may be
evidenced by any instrument or any number of instruments of similar tenor
executed by Purchasers in person or by attorney or proxy appointed in writing.

        SECTION 10.2. Purchasers' Execution of Instruments; Proof of
Holdings.    The fact and date of the execution of any instrument by any
Purchaser or its attorney or proxy may be proved by the affidavit of a witness
of such execution or by the certificate under his official seal of any notary
public or other officer in any jurisdiction who, by the laws thereof, has power
to take acknowledgments or proof of deeds to be recorded within such
jurisdiction, that the Person who signed such instrument did acknowledge before
such notary public or other officer the execution thereof, or by the affidavit
of a witness to such execution; where such execution is by an officer of a
corporation or association or a member of a partnership on behalf of such
corporation, association or partnership such certificate or affidavit shall also
constitute sufficient proof of his authority. The fact and the date of execution
of any such instrument or writing may also be proved in any other manner which
the Indenture Trustee deems sufficient. The ownership of Notes shall be proved
exclusively by the Register described in Section 2.5.


ARTICLE XI


DISCHARGE OF INDENTURE; ETC.


        SECTION 11.1. Discharge.    (a) If the Lessor shall pay and discharge
the whole amount of the principal, Make-Whole Amount, if any, and interest on
all Notes at the time Outstanding in accordance with the terms hereof and
thereof and shall pay or cause to be paid all other amounts secured hereby,
then, after such payment and discharge, all property, rights and interests
hereby conveyed or assigned or pledged shall revert to the Lessor, and the
estate, right, title and interest of the Indenture Trustee and the Purchasers
therein shall thereupon cease, terminate and become void; and the Indenture
Trustee, in such case, on demand of the Lessor and at the Lessee's cost and
expense, shall execute and deliver to the Lessor a proper instrument or proper
instruments acknowledging the satisfaction and termination of this Indenture,
and shall convey, assign and transfer, or cause to be conveyed, assigned or
transferred, and shall deliver or cause to be delivered, to the Lessor, all
property, including money, then held by the Indenture Trustee, other than moneys
deposited with the Indenture Trustee for the payment of the principal of and
Make-Whole Amount, if any, and interest on any Notes or other amounts secured
hereby.

22

--------------------------------------------------------------------------------

        (b)   Without limiting the foregoing, if the Lease shall be terminated
as and to the extent contemplated by Section 5.1 hereof or Section 15.1 or
Article XVIII of the Lease, and upon the satisfaction of the Lessor's
obligations pursuant to Section 6.3 or 6.4 hereof, then the Lien of this
Indenture on all of the affected portion of the Indenture Estate shall terminate
(except for the Lien on funds held by the Indenture Trustee to pay the Notes and
the Indenture Trustee) and the Indenture Trustee shall, at the Lessee's expense,
do, execute, acknowledge and deliver (or cause to be done, executed,
acknowledged and delivered) each and every deed, conveyance, transfer and
release necessary or proper to evidence the release of the Deed of Trust and the
Assignment of Lease and Rent, and any such other instruments as may be
reasonably requested by the Lessor to evidence such termination, whereupon the
Deed of Trust and the Assignment of Lease and Rent and all Liens created hereby
and thereby shall terminate and be of no further force or effect.

        SECTION 11.2. Indenture Trustee's Retention of Moneys Deposited for
Payment of Notes.    Payment of the Notes being duly provided for, the Lessor
shall not be required to pay interest in respect of any period after the
maturity date thereof to any Purchaser, and moneys deposited for the payment of
principal, Make-Whole Amount, if any, or interest or for prepayment, or
otherwise, remaining unclaimed in the possession of the Indenture Trustee for
six years after the date of the maturity of the Notes or the date fixed for the
prepayment of the Notes, as the case may be, shall be repaid to the Lessor upon
its request and the Purchasers shall thereafter be entitled to look only to the
Lessor for payment thereof. On the date payment of the Notes is due, the
Indenture Trustee shall pay to the Purchasers the money deposited by the Lessor
with the Indenture Trustee. If the Indenture Trustee does not pay to the
Purchasers as provided in Section 2.4 the money so deposited by the Lessor
within one Business Day of such date of deposit, the Indenture Trustee shall pay
interest thereon at the Overdue Rate on any monies so deposited but not so paid
for the period from and including such date of deposit to but not including the
date of payment by the Indenture Trustee (and the Lessee shall have no
reimbursement or other obligation in connection therewith).

        SECTION 11.3. Estoppel Certificates.    The Indenture Trustee agrees
that from time to time, upon five (5) Business Days prior written request by the
Lessor or the Lessee, it will execute and deliver to the Lessor or the Lessee,
as the case may be, a certificate stating that to the Actual Knowledge of the
Indenture Trustee signing such certificate, no Indenture Default or Indenture
Event of Default has occurred and is continuing or specifying each such
Indenture Default or Indenture Event of Default, as the case may be, which shall
have occurred and be continuing of which the Indenture Trustee has Actual
Knowledge.


ARTICLE XII


[INTENTIONALLY RESERVED]



ARTICLE XIII


MISCELLANEOUS PROVISIONS


        SECTION 13.1. Recapture.    To the extent any Purchaser receives any
payment by or on behalf of the Lessor, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to the Lessor or its trustee, receiver, custodian,
liquidator or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof which has been paid, reduced or satisfied by the
amount so repaid shall be reinstated and shall be included within the
liabilities of the Lessor to the Purchasers as of the date such initial payment,
reduction or satisfaction occurred.

23

--------------------------------------------------------------------------------

        SECTION 13.2. Indenture for Benefit of Parties Hereto.    Nothing in
this Indenture, expressed or implied, is intended or shall be construed to
confer upon or to give to, any Person other than the parties hereto and the
Purchasers, any right, remedy or claim under or by reason of this Indenture or
any covenant, condition or stipulation hereof; and the covenants, stipulations
and agreements in this Indenture contained are and shall be for the sole and
exclusive benefit of the parties hereto, their successors and assigns, and the
Purchasers.

        SECTION 13.3. Severability.    In case any one or more of the provisions
contained in this Indenture or in the Notes shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. If any right or option provided in this Indenture
and the vesting of the estate created hereunder would, in the absence of the
limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty-one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former President of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder of the Standard Oil Company, known to be alive on the
date of the execution, acknowledgment and delivery of this Indenture.

        SECTION 13.4. Basis of Opinions of Counsel and Certificates.    Any
opinion of counsel required to be furnished pursuant to any of the provisions of
this Indenture may, in lieu of stating the facts required by the provisions
hereof, state that the required conditions will be fulfilled on the execution
and delivery of designated instruments, which instruments shall be delivered in
form approved by such counsel prior to or concurrently with the taking or
suffering by the Indenture Trustee of the action as a condition precedent to
which such opinion is required to be furnished under the terms of this
Indenture.

        Any opinion of a Responsible Officer of the Lessor or an accountant may
be based, insofar as it relates to legal matters, upon a certificate or opinion
of or upon representations by counsel, unless such officer or accountant knows
that the certificates or opinions or representations with respect to the matters
upon which his opinion may be based as aforesaid are erroneous, or in the
exercise of reasonable care should have known that the same were erroneous.

        Any opinion of counsel may be based, insofar as it relates to factual
matters, or information with respect to which is in the possession of the
Lessor, upon the certificate or opinion of or representations by an officer or
officers of the Lessor unless such counsel knows that the certificate or opinion
or representations with respect to the matters upon which his opinion may be
based as aforesaid are erroneous.

        SECTION 13.5. Addresses for Notices and Demands.    Any notice to or
demand upon the Indenture Trustee or the Lessor shall be served or presented,
and such demand shall be made to the Indenture Trustee or the Lessor in writing,
in accordance with Section 15.3 of the Participation Agreement. The Lessor shall
send a copy of any notice served or presented to it to the Indenture Trustee.
The Indenture Trustee shall send to each Purchaser a copy of any notice served
or presented to the Indenture Trustee or the Lessor. Any notice or report
required by any provision of this Indenture to be given or made to the
Purchasers shall be given or made in accordance with Section 15.3 of the
Participation Agreement to each Purchaser at the address of such Purchaser set
forth in Schedule II of the Participation Agreement.

        SECTION 13.6. Successors and Assigns.    Subject to compliance with the
provisions of Section 12.2 of the Participation Agreement (in the case of the
Lessor) and the provisions of Article VIII hereof (in the case of the Indenture
Trustee) whenever in this Indenture any of the parties hereto is named or

24

--------------------------------------------------------------------------------


referred to, the successors and assigns of such party shall be deemed to be
included, and all the covenants, promises and agreements in this Indenture
contained by or on behalf of the Lessor, or by or on behalf of the Indenture
Trustee, shall bind and inure to the benefit of the respective successors and
assigns, whether so expressed or not.

        SECTION 13.7. Counterparts; Descriptive Headings.    This Indenture is
being executed in any number of counterparts, each of which is an original and
all of which are identical. Each counterpart of this Indenture is to be deemed
an original hereof and all counterparts collectively are to be deemed but one
instrument. The descriptive headings of the several Sections of and Exhibits to
this Indenture were formulated, used and inserted in this Indenture for
convenience only and shall not be deemed to affect the meaning or construction
of any of the provisions hereof.

        SECTION 13.8. Limitations of Liability.    NOTWITHSTANDING ANY OTHER
PROVISION HEREIN OR IN THE NOTES TO THE CONTRARY, ALL AMOUNTS PAYABLE BY THE
LESSOR UNDER THE NOTES AND THIS INDENTURE SHALL BE MADE ONLY FROM THE INCOME AND
PROCEEDS OF THE INDENTURE ESTATE AND EACH PURCHASER AND THE SUCCESSORS OR
ASSIGNS OF SAID PERSONS, BY ITS ACCEPTANCE OF ITS NOTE, AGREES THAT (A) IT WILL
LOOK SOLELY TO THE INCOME AND PROCEEDS OF THE INDENTURE ESTATE FOR THE PAYMENT
OF SUCH AMOUNTS, TO THE EXTENT AVAILABLE FOR DISTRIBUTION TO IT AS HEREIN
PROVIDED, AND (B) THE LESSOR IS NOT AND SHALL NOT BE PERSONALLY LIABLE TO ANY
PURCHASER NOR THE SUCCESSORS OR ASSIGNS OF SAID PERSONS FOR ANY AMOUNT PAYABLE
UNDER SUCH NOTE OR THIS INDENTURE OR FOR ANY LIABILITY THEREUNDER OR HEREUNDER;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 13.8 SHALL LIMIT,
RESTRICT OR IMPAIR THE RIGHTS OF THE INDENTURE TRUSTEE TO ACCELERATE THE
MATURITY OF THE NOTES UPON AN INDENTURE EVENT OF DEFAULT, TO BRING SUIT AND
OBTAIN A JUDGMENT AGAINST THE LESSOR ON THE NOTES (SUCH JUDGMENT TO BE LIMITED
TO THE LESSOR'S INTEREST IN THE PROPERTY AND THE COLLATERAL) OR TO EXERCISE ALL
RIGHTS AND REMEDIES PROVIDED UNDER THIS INDENTURE OR OTHERWISE REALIZE UPON THE
PROPERTIES AND THE OTHER COLLATERAL SECURING THE NOTES. NOTHING IN THIS SECTION
13.8SHALL RELEASE THE LESSOR FROM LIABILITY HEREUNDER FOR ITS OWN GROSS
NEGLIGENCE OR WILFULL MISCONDUCT.

        SECTION 13.9. Governing Law.    This Indenture and the Notes shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York (excluding any conflicts of law
rules which would otherwise cause this Indenture to be construed or enforced in
accordance with, or the rights of the parties to be governed by, the laws of any
other jurisdiction) except as otherwise set forth in this Indenture with respect
to the rights and remedies of the Participants with respect to the Property.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Trust Indenture
and Security Agreement to be duly executed, pursuant to proper authority duly
granted, as of the date first above written.

    CSL LEASING INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

STATE OF  

--------------------------------------------------------------------------------

  )               )   SS COUNTY OF  

--------------------------------------------------------------------------------

  )    

        On this        day of June, 2003, before me appeared            , to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
the            of CSL Leasing Inc., a Delaware corporation, and that said
instrument was signed on behalf of said corporation by authority of its Board of
Directors, and said            acknowledged said instrument to be the free act
and deed of CSL Leasing Inc.

       

--------------------------------------------------------------------------------

Notary Public
(SEAL)
 
 
 
 
Commission expires:
 
 
 
 

26

--------------------------------------------------------------------------------

    WILMINGTON TRUST COMPANY,
as Indenture Trustee
 
 
By:
 
         

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

STATE OF  

--------------------------------------------------------------------------------

  )               )   SS COUNTY OF  

--------------------------------------------------------------------------------

  )    

        On this            day of June, 2003, before me appeared            , to
me personally known, who, being by me duly sworn (or affirmed), did say that he
is the             of WILMINGTON TRUST COMPANY, a Delaware banking corporation,
and that said instrument was signed on behalf of said banking corporation by
authority of its Board of Directors, and said            , acknowledged said
instrument to be the free act and deed of WILMINGTON TRUST COMPANY.


 
 
 
 


--------------------------------------------------------------------------------

Notary Public
(SEAL)
 
 
 
 
Commission expires:
 
 
 
 

27

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(d)



TABLE OF CONTENTS
TRUST INDENTURE AND SECURITY AGREEMENT
GRANTING CLAUSE
ARTICLE I DEFINITIONS
ARTICLE II THE NOTES
ARTICLE III APPLICATION OF RENT
ARTICLE IV COVENANTS OF THE LESSOR
ARTICLE V RELEASE OF PROPERTIES
ARTICLE VI REPAYMENT AND PREPAYMENT OF NOTES
ARTICLE VII INDENTURE EVENTS OF DEFAULT AND REMEDIES
ARTICLE VIII THE INDENTURE TRUSTEE
ARTICLE IX WAIVERS; SUPPLEMENTAL INDENTURES
ARTICLE X ACTION BY PURCHASERS
ARTICLE XI DISCHARGE OF INDENTURE; ETC.
ARTICLE XII [INTENTIONALLY RESERVED]
ARTICLE XIII MISCELLANEOUS PROVISIONS
